Citation Nr: 0831953	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  03-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of surgical treatment of 
an abdominal aortic aneurysm performed at a VA medical 
facility in November 2000.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel

REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
claiming fault on the part of VA as the cause of residuals 
from surgery performed at a VA treatment facility in November 
2000.  The claimed residuals include neurological 
deficiencies in the lower extremities, erectile dysfunction, 
and ongoing bowel incontinence and difficulty with 
evacuation.  Section 1151 provides in pertinent part as 
follows:  

(a) Compensation under this chapter. . .shall be 
awarded for a qualifying additional disability. . 
.of a veteran in the same manner as if such 
additional disability. . .were service[]connected.  
For purposes of this section, a disability. . .is a 
qualifying additional disability. . .if the 
disability. . .was not the result of the veteran's 
willful misconduct and--

(1) the disability. . .was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability. . .was--

(A) carelessness, negligence, lack 
of proper skill, error in judgment, 
or similar instance of fault on the 
part of the Department in furnishing 
the hospital care, medical or 
surgical treatment, or examination; 
or

(B) an event not reasonably 
foreseeable . . .

38 U.S.C.A. § 1151.  In sum, the law states that the 
proximate cause of the additional disability must be one of 
the causes identified in 38 U.S.C.A. § 1151(a)(1)(A) or 
38 U.S.C.A. § 1151(a)(1)(B).  

The Board denied the appellant's claim in a decision dated in 
May 2004, finding that the proximate cause of the veteran's 
post-surgery sensory and motor function deficits was not 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, and 
that the proximate cause of these deficits was not an event 
that was not reasonably foreseeable.  The veteran thereafter 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In an order dated in 
May 2006, the Court vacated the Board's March 2003 decision 
and remanded the case to the Board for further proceedings 
consistent with the Court's decision.  The Court's decision 
was appealed to the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), which, in January 2008, 
summarily affirmed the Court's March 2003 judgment.  

In its May 2004 decision, the Board relied on the report of 
an October 2002 medical examination and opinion.  That 
examiner opined that, while it appeared that the proximate 
cause of the veteran's lower extremities complaints was in 
fact the surgery performed at a VA medical facility, the 
examiner also noted that there was no conclusive evidence in 
the record that any of the suffered complications resulting 
from the surgery were due to carelessness, negligence, lack 
of proper skill, errors in judgment, or similar instance of 
fault on the part of VA.  The examiner also opined that he 
did not believe that the consequences of the surgery that 
were suffered by the veteran were not reasonably foreseeable.  

In support of his conclusions, the examiner noted that the 
operative report described "brisk bleeding from lumbar 
arteries," and that an excessive amount of plaque and debris 
were removed from the portion of the artery where the 
aneurysm was.  The examiner noted that either of these 
factors may have resulted in loss of perfusion pressure or 
even embolic events in the spinal cord at the lumbosacral 
level.  The examiner also noted that a three-hour cross clamp 
time occurred, further raising the possibility of an extended 
period of ischemia to the spinal cord.  The examiner noted 
that the operation report did not specifically document the 
presence of any unexpected or uncontrollable complications, 
but also noted that the veteran was noted to be morbidly 
obese, which would have necessarily increased the risk of 
surgical or anesthetic complications since these cases are 
generally more time consuming, requiring prolonged cross 
clamping, additional anesthesia time, and are more 
technically difficult due to the care that must be taken in 
order to dissect and identify all structures within excessive 
amounts of adipose tissue.  

The Court found that this opinion was insufficient because 
the examiner expressed it in ambiguous terms and, because of 
that, the examination report could not support the Board's 
finding that the veteran's complications were not the result 
of negligence.  

The veteran has recently submitted what was characterized as 
an "independent medical evaluation," authored by Gary 
Winfield, M.D., a Board Certified Family Practice physician.  
Dr. Winfield opined that the "prolonged cross-clamp time" 
was generally considered to be excessive, even for an obese 
patient.  Dr. Winfield concluded that the veteran's post-
operative residuals are "at least likely as not to be the 
result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault by the VA 
during the surgery, or to an event not reasonably 
foreseeable."  Dr. Winfield did not state a source for his 
conclusion that the cross clamp time was excessive, nor did 
he indicate that he had any specific experience or expertise 
in the area of vascular surgery.  In rendering his opinion, 
Dr. Winfield did not address the other two factors suggested 
by the October 2002 medical opinion:  the "brisk bleeding 
from lumbar arteries," and that an excessive amount of 
plaque and debris were removed from the portion of the artery 
where the aneurysm was.  

Because the Court has determined that the October 2002 
medical opinion was insufficient, the Board will remand in 
order to obtain an expert medical opinion by an experienced 
surgeon, preferably a vascular surgeon, to aid the Board in 
determining whether the proximate cause of the claimed 
residual disability(ies) was due to either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
November 2000 surgical treatment, or, whether the veteran's 
residual disability was, or was not, reasonably foreseeable 
under the circumstances present at the time of the veteran's 
November 2000 surgery.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In its May 2006 judgment, the Court also found that the Board 
erred in determining that a May 2002 letter to the veteran 
providing VCAA notice of the evidence needed to substantiate 
his claim because the letter did not specifically state that 
medical evidence was needed.  The Board therefore will also 
remand in order to ensure that the veteran receives the due 
process to which he is entitled as regards the VCAA.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:

1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the AOJ must notify the 
claimant and the claimant's 
representative of any information and 
evidence not of record (1) that is 
necessary to substantiate the appellant's 
claim for service connection; (2) that VA 
will seek to provide; and (3) that the 
claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  
See also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice must 
specifically inform the veteran that his 
claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 must be 
supported by medical evidence.  The 
notice to the veteran must also include 
the criteria for assignment of disability 
ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AOJ should thereafter arrange for 
an expert medical opinion by a surgeon, 
preferably one with expertise in vascular 
surgery.  The appellant's claims file, 
including a copy of this remand, must be 
made available to the physician for 
review in connection with the preparation 
of the requested opinion.  

The physician should review the case 
file, including specifically all records 
related to the veteran's November 2000 
surgery and post-operative period, and 
the August 2008 medical evaluation by Dr. 
Winfield, and provide an opinion as to 
medical probabilities that the proximate 
cause of the residual disability(ies) was 
due to either carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing the November 2000 
surgical treatment, or, whether the 
veteran's residual disability was or was 
not reasonably foreseeable.  If, after 
review of the case file, the physician 
believes that an examination is required 
in order to provide the opinion sought, 
one should be scheduled.  If an 
examination is provided, all indicated 
studies, tests, and evaluations deemed 
necessary should be performed and the 
results noted in the examination report.

In preparing the opinion, the physician 
should refer to the wording of the 
relevant statute quoted on pages two and 
three, above.  Taking into account the 
circumstances present at the time of the 
November 2000 surgery, the physician 
should specifically discuss what impact, 
if any, the "brisk bleeding from lumbar 
arteries" noted in the operation report, 
the excessive amount of plaque and debris 
that were removed from the artery, the 
three-hour cross clamp time (discuss here 
whether this time was reasonable under 
the circumstances), and the veteran's 
reported "severe morbid obesity" had on 
the surgery and its residuals.  

The AOJ should ensure that the opinion 
provided complies with this remand and 
the questions presented in the AOJ's 
opinion request.  If any report is 
insufficient, it should be returned to 
the physician for necessary corrective 
action, as appropriate.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the physician for review in 
connection with the requested opinion.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

